IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA ,               : No. 18 MM 2018
                                             :
                    Respondent               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
JOHN COLE,                                   :
                                             :
                    Petitioner               :


                                       ORDER



PER CURIAM

      AND NOW, this 27th day of March, 2018, the Application for Leave to File Original

Process is GRANTED, and the Application for Extraordinary Relief is DENIED.